DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“an imaging protocol obtaining unit configured to obtain…”   in claim 1. Structure for an imaging protocol obtaining unit is provided in Applicant’s Specification at [0022] in the form of a CPU.
“a dose obtaining unit configured to obtain dose information…” in claim 1. Structure for a dose obtaining unit is provided in Applicant’s Specification at [0020] in the form of a FPD.
“a radiation detection unit including…” in claim 1. Structure for a radiation detection unit is provided in Applicant’s Specification at [0022] in the form of a CPU.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metz (US 2006/0269114), and further in view of Claus et al. (US 2008/0292217) hereinafter known as Claus.
	With regards to claim 1, Metz discloses an image processing apparatus ([0022]; Fig. 1; a tomosynthesis system 10 and computer 40) for processing a radiation image output [0025] from a radiation detection unit ([0024]; 30), comprising:
an imaging protocol obtaining unit configured to obtain an imaging protocol for imaging a subject ([0026]; “The movement of source 20, detector 30, and/or subject 21 …generally controlled by computer 40 based on information entered into computer 40 by someone operating the tomosynthesis equipment, based on pre-defined acquisition protocols, or based on information that has already been acquired by computer 40.”)([0011]; hanging protocol); and
a dose obtaining unit ([0029 [0032]; computer 40) configured to obtain dose information of radiation based on a feature amount of the radiation image and information obtained from the imaging protocol [0032].
pixel/line correction and laggy pixel corrections [0042] and further disclose that values at each pixel correspond to the line integral of the attenuation coefficient along the corresponding x-ray [0043][0045]. Metz does not specifically disclose a radiation detection unit which includes a plurality of pixels
In the same endeavor, Claus discloses a tomosynthesis system (Fig. 1) that utilizes a technique for generating quantitative projection images from projection images. The quantitative projection images are reconstructed to generate a quantitative volume in which each voxel value corresponds quantitatively to the two or more materials or a mixture of the two or more materials (Abstract). Claus teaches that the quantitative projection images comprise a plurality of pixels that each correspond to a quantitative composition estimate representing a combination of two or more materials [0010].
In view of Claus, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to employ a radiation detection unit utilizing a plurality of pixels. The motivation is to have the pixels correspond to a quantitative composition of the subject for the measurement of x-ray attenuation distribution throughout said the subject.

With regards to claim 2, Metz, in view of Claus, discloses the apparatus according to claim 1, wherein the information obtained from the imaging protocol comprises body thickness information of the subject (Metz;  [0029]) (Claus; [0044][0047]) and radiation quality information of the radiation (Metz; [0039]) (Claus; [0073][0081]).

With regards to claim 3, Metz, in view of Claus, discloses the apparatus according to claim 1, wherein the dose obtaining unit (Metz; [0029] [0032]; computer 40) obtains, as the dose information, one of a reaching dose of radiation having reached the radiation detection unit (Metz; [0024][0031][0032]; 30) and a pixel value corresponding to the reaching dose (Metz; [0045]) (Claus; [0005][0054]; voxel intensity values correlates to X-ray technique.).

With regards to claim 4, Metz, in view of Claus, discloses the apparatus according to claim 1, further comprising a body thickness information obtaining unit configured to obtain body thickness information of the subject based on the imaging protocol (Metz;  [0026][0029]) (Claus; [0027][0044][0047]).

With regards to claim 5, Metz, in view of Claus, discloses the apparatus according to claim 4, wherein the body thickness information obtaining unit obtains the body thickness information corresponding to one of an imaging portion (Metz; [0026]) and an imaging direction of the subject included in the imaging protocol (Metz; [0011]).

With regards to claim 6, Metz, in view of Claus, discloses the apparatus according to claim 5, further comprising a storage unit configured to store a body thickness information table for associating the imaging protocol and the body thickness information with each other. (Metz; [0082][0083][0088])

With regards to claim 7, Metz, in view of Claus, discloses the apparatus according to claim 6, wherein the body thickness information obtaining unit specifies the imaging portion and the imaging direction included in the imaging protocol, and obtains body thickness information corresponding to the specified imaging portion and imaging direction with reference to the body thickness information table. (Metz; [0083]).


With regards to claim 8, Metz, in view of Claus, discloses the apparatus according to claim 4, further comprising a radiation quality information obtaining unit configured to obtain radiation quality information of the radiation based on the imaging protocol. (Metz; [0039]) (Claus; [0031][0031]0073][0081])

With regards to claim 9, Metz, in view of Claus, discloses the apparatus according to claim 8, wherein based on one of a tube voltage and a filter type (Metz; [0050]) included in the imaging protocol, the radiation quality information obtaining unit obtains, as the radiation quality information of the radiation, information of a spectral property of the radiation obtained from a preset spectral property table. (Metz; [0053]; “Such prior information may further include information pertaining to the chemical composition and associated attenuation spectra of tissues in the body.”)

With regards to claim 10, Metz, in view of Claus, discloses the apparatus according to claim 8, wherein the dose obtaining unit performs a region determination process of determining, based on a pixel value of the radiation image, a direct radiation region where radiation directly reaches the radiation (Metz; [0031][0045])

With regards to claim 11, Metz, in view of Claus,  does not specifically disclose the apparatus according to claim 10, wherein the dose obtaining unit compares a reference value of a saturated pixel value with a pixel value in the direct radiation region, determines, if the pixel value in the direct radiation region is not smaller than the reference value, that the pixel value in the direct radiation region is saturated, and determines, if the pixel value in the direct radiation region is smaller than the reference value, that the pixel value in the direct radiation region is not saturated. 
However, Claus teaches that re-projected images are compared with acquired projection images of the tomosynthesis projection dataset 82, and generation of an error or difference signal for testing a consistency constraint may be as straightforward as subtracting images in the tomosynthesis projection dataset 82 from the corresponding re-projection images on a pixel-by-pixel basis. Additionally, the reference teaches that in certain embodiments the error function takes as inputs two sets of geometrically mapped or registered images in the projection domain and may generate a difference of the image sets or a saturating nonlinearity or some other nonlinear operation on the image sets.  The error functions may depend on local neighborhoods of pixel intensities [0075]. The updates or modifications is used to compute an update or correction to a reconstruction that may involve reconstructing a 3D volume corresponding to the difference between re-projected images and the original tomosynthesis projection dataset 82. It would have been obvious to one of ordinary skill within the art to utilize a references saturated (saturated nonlinearity) pixel values to compare with a pixel value (from the original tomosynthesis projection dataset) for the purpose of determining pixel saturation or non-saturation. The motivation is to determine and correct potential pixel saturation.

	With regards to claim 12, Metz, in view of Claus, disclose the apparatus according to claim 11, wherein if the pixel value in the direct radiation region is not saturated, the dose obtaining unit obtains, as the dose information, one of a reaching dose of radiation having reached the radiation detection unit and a pixel value corresponding to the reaching dose using information obtained by performing a statistical process of the pixel value of the radiation image. (The rejection of claim 12 follows the same line of reasoning used in the rejection of claim 11.)

	With regards to claim 13, Metz, in view of Claus, disclose the apparatus according to claim 11, wherein if there is no direct radiation region or if the pixel value in the direct radiation region is saturated (see the rejection of claim 11), the dose obtaining unit obtains, as the dose information, one of a reaching dose of radiation having reached the radiation detection unit (Metz; [0024][0031][0032]; 30) and a pixel value corresponding to the reaching dose based on the feature amount of the radiation image unit (Metz; [0045]) and an attenuation property obtained based on the imaging protocol (Metz; [0053]) (Claus; [0043] [0069]).

	With regards to claim 14, Metz, in view of Claus, disclose the apparatus according to claim 13, wherein the dose obtaining unit obtains, as the attenuation property, an attenuation rate of the subject and an attenuation rate of air based on the body thickness information and the radiation quality information, both of which have been obtained based on the imaging protocol. (see the rejection of claim 13)(Claus; [0048])

	With regards to claim 15, Metz, in view of Claus, disclose the apparatus according to claim 13, wherein the dose obtaining unit obtains the feature amount of the radiation image based on one of an El value and the pixel value of the radiation image (Metz; [0045]).

	With regards to claim 16, Metz, in view of Claus, disclose the apparatus according to claim 13, wherein the dose obtaining unit obtains one of a reaching dose corrected based on a correction coefficient for correcting an influence of scattered radiation corresponding to the imaging portion (Metz; [0044][0086]) (Claus; [0073]) and the imaging direction set by the imaging protocol (Metz; [0011]), and a pixel value corresponding to the reaching dose (Metz; [0045]). 

	With regards to claim 17, Metz, in view of Claus, disclose the apparatus according to claim 1, further comprising a scattered radiation reducing unit configured to perform a scattered radiation reducing process of reducing scattered radiation of the radiation image based on the dose information obtained by the dose obtaining unit. ([0030]; anti-scatter grid)

	With regards to claim 18, Metz, in view of Claus, disclose an image processing method of processing a radiation image output (Metz; [0011]; image processing routine) from a radiation detection unit including a plurality of pixels (see the rejection of claim 1), comprising:
	obtaining an imaging protocol for imaging a subject (Metz; [0011][0026]); and
 obtaining dose information of radiation based on a feature amount of the radiation image and information obtained from the imaging protocol (see the rejection of claim 1).

With regards to claim 19, Metz, in view of Claus, discloses a computer-readable storage medium storing a program that when executed on a computer causes the computer to perform the method defined in claim 18. (Metz; [0025])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobayashi (US 2018/0348378)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884